DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the Office Action mailed September 24, 2020, applicant submitted an amendment filed on December 22, 2020, in which the applicant amended and requested reconsideration.
Response to Amendment
Applicants argue that the prior art cited fails to teach the claims in combination as amended.  Applicant arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3, 6, 11, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (PGPUB 2018/0151176), hereinafter referenced as Qian.


Regarding claims 1 and 11, Qian discloses a method and device, hereinafter referenced as a method for operating an electronic device, the method comprising: 
obtaining, by an electronic device, a voice input of a user via a microphone of the electronic device (fig. 1, element 199), and an image of an object captured by using a camera of the electronic device (fig. 1, element 195); 
generating, based on the voice input and the image, a response associated with the object (information regarding image p. 0071, 0074); and 
outputting the response to the user (outputting information; p. 0071). 
identifying a plurality of intents of the user, based on the voice input of the user and the captured image of the object (intention; p. 0011-0012); 
generating a response associated with the object, based on at least one of the plurality of intents (intentions; p. 0011-0016); and 
displaying the captured image of the object while audibly outputting, via the microphone the generated response (displaying image and outputting audible data; p. 0016, 0038, 0071), 
wherein the identifying the plurality of intents comprises: 
identifying the object (object recognition; p. 0016); 

identifying a second intent from the voice input based on the usage characteristics determined based on a usage history associated with the user and the object, wherein the 2Appln. No.: 16/297,076usage history is obtained from a memory of the electronic device or an available database (user history; 0044).
Regarding claims 2 and 12, Qian discloses a method wherein the generating the response comprises ranking plural responses (ambiguous cardio) by relevance to the voice input, and selecting a response from the plural responses with a highest relevancy ranking (confidence; p. 0044).
Regarding claims 3 and 13, Qian discloses a method further comprising recognizing the object based on information received from the camera of the electronic device (object recognition; p. 0016, 0071). 
Regarding claims 6 and 16, Qian discloses a method wherein the plurality of contextual characteristics comprises at least one from among a visual cue from the user while providing the voice input (gesture with voice input; p. 0044), a focal length of the camera a distance between the user and the object (gaze; 0067, or an object usage behavior of the user (user history; p. 0043). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Johnson et al. (USPN 7,778,948), hereinafter referenced as Johnson.

Regarding claims 2 and 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Johnson discloses a method wherein the generating the response comprises ranking plural responses by relevance to the voice input, and selecting a response from the plural responses with a highest relevancy ranking (ranked based on relevancy; column 11, line 11-20), to provide customized relevant data.
Regarding claims 10 and 20, it is interpreted and rejected for similar reasons as set forth above, however, the prior art cited fails to teach displaying information regarding an alternative response and outputting the alternative response in response to a selection of the user.
Johnson discloses a method further comprising: 
displaying information regarding an alternative response and outputting the alternative response in response to a selection of the user (generate alternate responses; column 21, lines 31-53), to provide customized relevant data. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide personalize and user friendly environment.

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Lu et al. (PGPUB 2019/0147862), hereinafter referenced as Lu.

claims 8 and 18, Qian discloses a method as described above, but does not specifically teach wherein the generating the response comprises: 
selecting a voice prompt for providing the response from among a plurality of pre-stored voice prompts; and 
generating the response based on the selected voice prompt. 
Lu discloses a method wherein the generating the response comprises: 
selecting a voice prompt for providing the response from among a plurality of pre-stored voice prompts (abstract with p. 0051, 0105); and 
generating the response based on the selected voice prompt, to improve outputting relevant data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve efficiency.  
Regarding claims 9 and 19, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lu discloses a method 
wherein the plurality of pre-stored voice prompts are associated with a plurality of characteristics, and wherein the plurality of characteristics comprises at least one from among an experience of an expert associated with the object, a level of knowledge of the expert about the object, a designation of the expert, or an interaction pattern of the user with the expert (p. 0044). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657